                    IN THE UNITED STATES DISTRICT COURT 
                       FOR THE DISTRICT OF NEW MEXICO 
 
MONICA ILENE ANAYA, 
 
                Plaintiff, 
 
v.                                                       Civ. No. 18‐300 JCH/GBW 
 
NANCY A. BERRYHILL, 
Acting Commissioner of the 
Social Security Administration, 
 
                Defendant. 
         
    ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS AND 
                            RECOMMENDED DISPOSITION 
 
        On March 30, 2018, Plaintiff filed a Complaint in this Court seeking review of the 

Social Security Administration’s decision to deny Plaintiff benefits.  Doc. 1.  On 

September 17, 2018, Plaintiff filed a Motion to Remand to Agency or Reverse (doc. 16) 

the Social Security Administration’s adverse decision.  That motion was fully briefed on 

November 5, 2018.  See docs. 16, 20.  On November 27, 2018, the Magistrate Judge filed 

his Proposed Findings and Recommended Disposition (PFRD), in which he 

recommended granting Plaintiff’s Motion and remanding the case to the Commissioner 

for further proceedings.  Doc. 23.  Neither party has filed objections to the PFRD, and, 

upon review of the record, I concur with the Magistrate Judge’s findings and 

recommendations. 
         Wherefore, IT IS HEREBY ORDERED that the Magistrate Judge’s Proposed 

Findings and Recommended Disposition (doc. 23) is ADOPTED.  Plaintiff’s motion is 

GRANTED and this case is hereby REMANDED to the Commissioner for further 

proceedings. 

 

                                                                                        _____________________________ 
                                                                                        JUDITH C. HERRERA 
                                                                                        United States District Judge 
             




                                                             2
